Gunter, Justice.
This case is related to Ingram v. Lott, 238 Ga. 513. It is a cross appeal in that case.
The Ingram parties have challenged the timeliness of the appeal, whether it be denominated a direct appeal or a cross appeal.
The Lott parties contend that the trial judge erred in not voiding the entire primary election and in refusing to hold that the probate judge was ineligible to act as *516superintendent of the primary election. These rulings were contained in the trial court’s judgment of September 20, and they were correct. The Lott parties’ contentions here are without merit.
Submitted October 20, 1976 —
Decided March 10, 1977.
D. D. Veal, for appellants.
Roosevelt Warren, Al Horn, for appellees.
Therefore, irrespective of the timeliness of the appeal or cross appeal, the judgment below must be affirmed.

Judgment affirmed.


All the Justices concur.